Jenkins, Justice.
This case is controlled by the decision in Drane v. State, 147 Ga. 212 (93 S. E. 217), which we think was sound in principle, and in which the facts were very similar to those disclosed by the present record. As in that case, it must be held that the court erred in not charging the jury on the law of voluntary manslaughter.

Judgment reversed,.


All the Justices concur.

J. W. Werner, for plaintiff in error.
Ellis G. Arnall, attorney-general; John A. Boylcm, solicitor-general, J. W. LeCraw, Dulce Davis, G. E. Gregory Jr., assistant attorney s-general, and E. A. Stephens, contra.